Citation Nr: 0820938	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-32 869	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to service connection for a low back 
disability.   
 
3.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active service from September 1969 
to May 1971 and from September 1990 to May 1991.  He also had 
additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision that 
denied service connection for PTSD, bilateral hearing loss, 
tinnitus, a low back disability, and for a neck disability.  

A September 2005 RO decision granted service connection and a 
noncompensable rating for left ear hearing loss, effective 
September 21, 1998.  A March 2006 RO decision granted service 
connection for right ear hearing loss and assigned a 10 
percent rating for bilateral hearing loss, effective 
September 21, 1998.  By that decision, the RO also granted 
service connection and a 10 percent rating for tinnitus, 
effective November 13, 1998.  Therefore, the issues of 
entitlement to service connection for bilateral hearing loss 
and for tinnitus are no longer on appeal.  In May 2008, the 
veteran testified at a Travel Board hearing at the RO.  

The Board notes that in an April 2006 decision, the RO 
reopened and denied the veteran's claim for service 
connection for PTSD on a de novo basis.  The Board observes, 
however, that while service connection for PTSD was 
previously denied in the August 2003 RO decision as noted 
above, that denial was not final.  In fact, In August 2004, 
the veteran filed a timely notice of disagreement as to the 
August 2003 denial of service connection for PTSD.  See 38 
C.F.R. § 20.201, 20.302.  Therefore, the Board notes that the 
August 2003 RO decision was not final and that the veteran's 
claim for service connection for PTSD has been pending since 
that time.  

Additionally, the Board observes that the August 2003 RO 
decision also denied service connection for a right knee 
disability, left knee disability, right shoulder disability, 
left shoulder disability, skin disorder, and for 
hypertension.  The veteran filed a notice of disagreement in 
August 2004 and a statement of the case was issued in 
September 2005.  The record does not reflect that a timely 
substantive appeal has been submitted as to those issues.  
Thus, the Board does not have jurisdiction over those claims.  
38 C.F.R. §§ 20.200, 20.202, 20.302.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Korea and during the Persian Gulf War.  
His service personnel records indicate that during his first 
period of active duty from September 1969 to May 1971, he was 
not awarded decorations evidencing combat.  Such records show 
that the veteran's occupational specialty was listed as light 
weapons infantry and that he had one year, one month, and two 
days of foreign and/or sea service.  It was noted that he 
served in Korea from December 1969 to January 1971, that he 
did not have any Vietnam service, and that he served with the 
Battery B 4th Battalion, 44th Infantry.  

As to the veteran's second period of active duty from 
September 1990 to May 1991, the service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  Such records show that he had five months and 
eighteen days of foreign service and that his occupational 
specialty was listed as a motor transport operator.  The 
veteran was noted to have served in Saudi Arabia from 
November 1990 to April 1991.  The service personnel records 
also indicate that the veteran served with the 719th 
Transport Company while in Saudi Arabia and that his 
principal duty was as a heavy vehicle driver.  His available 
service medical records do not show treatment for any 
psychiatric problem including PTSD.  

Post-service VA treatment records show treatment for 
disorders including PTSD.  

The veteran has reported various stressors.  For example, in 
an August 2003 statement, he reported that while in Korea he 
served in the Demilitarized Zone (DMZ) and that it was very 
stressful to him.  He stated that a buddy was shot in the 
stomach a couple of fox holes down from his guard post.  He 
reported that he would never forget his scream.  As to the 
Persian Gulf War, the veteran stated that he was driving in a 
convoy with loads of missiles and high explosives and that 
some artillery unit was firing overheard.  He stated that he 
did not know if he would become a target if some of the shots 
fell short.  He reported that he witnessed a death because of 
an accident on the "M.R.S. Dodge Highway" as well as a 
death a few miles from "K.K.M.C., a Saudi Arabia base."  
The veteran further indicated that he was concerned for his 
health due to the burning of the oil fields.  

In a March 2004 statement, the veteran reported that he 
received sniper fire when he was in the DMZ in Korea.  He 
stated that he heard a shot and the sound of the round 
striking some rocks around his fox hole.  He indicated that a 
buddy of his was shot in the stomach in the DMZ and that he 
witnessed the shot and heard his screams.  The veteran 
further reported that during patrols inside the DMZ, they 
would see different types of land mines, especially during 
the monsoon season.  He noted that he thought he could have 
been seriously injured.  As to his service in Saudi Arabia 
during Desert Storm/Desert Shield, the veteran reported that 
while driving a convoy in February 1991, they came under 
artillery fire.  He stated that the rounds came so close that 
they would cause the truck to shake and tremble.  He also 
indicated that he witnessed the death of two soldiers on the 
"M.R.S. Dodge Highway."  He stated that when he stopped to 
investigate, one of the soldiers was crushed to death, and 
the other had been thrown out of the vehicle.  He noted that 
he also witnessed the death of another soldier who was also 
in a traffic accident with a military vehicle.  He stated 
that the accident occurred about three miles outside 
"K.K.M.C., a Saudi military base."  The veteran further 
indicated that he was involved in an accident while crossing 
the desert in Iraq with a trailer load of high explosives, 
missiles, and artillery rounds.  The veteran also stated that 
he witnessed a female soldier being pulled from an overturned 
oil tanker and that she seemed to be injured very badly.  He 
indicated that he also received sniper fire on several 
occasions.  The veteran further reported that he witnessed 
the removal of bodies at Ground Zero.  

In an August 2005 statement, the veteran reported that while 
in Korea in the Southern DMZ, his unit received sniper fire 
in March or April 1970.  He also stated that a buddy lost 
half of his foot due to a land mine during a winter month 
while he was in Korea.  He indicated that he also faced a 
bobcat in May or June 1970.  

The veteran has specifically stated that he was exposed to 
stressors including sniper fire in March or April 1970 and 
artillery fire while in Iraq in February 1991.  The Board 
observes that a mortar attack on one's unit may be accepted 
as a stressor event that could be verified and, in some 
cases, form the basis of a PTSD diagnosis.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

The Board notes that there is no indication in the record 
that there has been an attempt to verify the veteran's 
reported stressors through the U.S. Army and Joint Services 
Records Research Center (JSRRC).  Therefore, the Board is of 
the view that an attempt to verify the veteran's alleged 
stressors and to obtain relevant unit histories should be 
made.  

If any stressor is verified, the veteran should be scheduled 
for a VA examination to determine whether or not he has PTSD 
due to a verified stressor.  

Additionally, the Board observes that the veteran's service 
medical records for his first period of service from 
September 1969 to May 1971 are incomplete.  The only report 
of record is the veteran's August 1969 pre-induction 
examination report.  The Board observes that the RO requested 
such records on numerous occasions.  The Board also notes 
that the veteran had additional service in the Army National 
Guard and that the dates of such service have not been 
verified.  It is unclear whether all of the veteran's service 
medical records for his Army National Guard service are of 
record.  Therefore, an attempt should be made to verify the 
veteran's periods of active duty for training and inactive 
training with the Army National Guard and to obtain any 
additional available service medical records.  

As to the veteran's claims for entitlement to service 
connection for a low back disability and for a neck 
disability, the Board notes that subsequent to the issuance 
of the September 2005 statement of the case, additional 
medical evidence was submitted.  Such evidence specifically 
includes a statement from a VA physician relating the 
veteran's claimed disorders to his period of service.  The 
veteran has not submitted a waiver with regard to initial RO 
consideration of these records.  Thus, the case will also be 
returned to the RO to allow for initial consideration of the 
evidence and for a supplemental statement of the case.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for low back problems, neck problems, and 
PTSD since September 2007.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
September 2007 should be obtained.  

2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to verify the dates of all the veteran's 
periods of active duty for training and 
inactive duty training in the National 
Guard.  Also request that a search be 
conducted for all medical records 
pertaining to the veteran during his 
National Guard service as well as his 
period of active duty from September 1969 
to May 1971.  If more details are 
required to conduct such search, the 
veteran should be asked to provide the 
necessary information.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  

3.  Contact the veteran and ask him to 
provide specific details for each 
stressful event he reports having 
occurred during service.  The details 
should include names, dates, locations, 
unit affiliations, or any other 
identifying information that would assist 
in efforts to attempt to verify the 
occurrence of the reported events.  The 
veteran should be informed that the 
details in his response are very 
important to his claim.  

4.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the veteran's alleged 
stressors, to specifically include the 
sniper fire his unit was exposed to in 
Korea (in the DMZ) in March or April 1970 
and the artillery fire his unit faced 
while in Iraq during the Persian Gulf War 
in February 1991.  JSRRC should also be 
asked to provide the histories of the 
veteran's units during the time he was in 
Vietnam.  If more detailed information is 
need for this research, the veteran 
should be given and opportunity to 
provide it.  

5.  If, and only if, a stressor is 
verified, schedule the veteran for a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a result 
of a verified stressor.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

6.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for a low back disability and 
for a neck disability, to include 
consideration of all the additionally 
submitted evidence.  Any further 
development such as affording the veteran 
a VA spine examination should also be 
completed.  If the claims are denied, 
issue a supplemental statement of the 
case, which takes into account all 
evidence submitted since the last 
statement of the case, to the veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

7.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

